Citation Nr: 1427731	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Cleveland, Ohio, in which the RO reopened a previously denied service connection claim for bilateral hearing loss, and denied the claim on the merits. 

In March 2011, the Veteran revoked a previously appointed private attorney as his representative, and has not indicated a desire to appoint another representative.  As such, the Board finds that he chooses to proceed unrepresented in this matter. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO in October 2011.  A copy of the hearing transcript is of record and has been reviewed.  

This case was before the Board in June 2012, at which time the Board found that new and material evidence had been submitted to reopen the service connection claim for hearing loss, and remanded the claim for additional development.  The case was remanded again in November 2013, and has now been returned to the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted during the Veteran's January 1973 military enlistment examination, so he had pre-existing hearing loss in each ear.

2.  The December 2013 VA compensation examiner determined the pre-existing hearing loss in the Veteran's ears was not exacerbated or made chronically worse during or by his military service.


CONCLUSION OF LAW

The Veteran's pre-existing bilateral hearing loss was not aggravated by his military service.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112(a), 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of hearing loss.  The Board finds that that the December 2013 VA examiner provided an adequate medical opinion regarding the etiology of the claimed bilateral hearing loss after a review of the prior clinical examination, medical records, and the Veteran's reported history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the December 2013 medical opinion is adequate as it provides the information needed to properly adjudicate the claim for service connection.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its June 2012 and November 2013 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) attempt to obtain additional STRs and arrange for a VA medical examination and opinion, and this was done.  The National Personnel Records Center indicated that a physical examination was not performed on separation.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2011 Board hearing.



Analysis

The Board has reviewed all of the evidence in the Veteran's electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Other organic diseases of the nervous system like sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if he has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A particular type of hearing loss, namely, sensorineural hearing loss, as an organic disease of the nervous system, is recognized as chronic under § 3.309(a) and therefore within the purview of the continuity of symptomatology pleading exception afforded by § 3.303(b).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  According to VA standards, however, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A review of the evidence reflects that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, as demonstrated on VA audiological examination in December 2013.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's DD Form 214 reflects that he served in the U.S. Marine Corps from June 1973 to May 1974, and his primary military occupational specialty (MOS) was that of an infantryman.  He had no combat citations or foreign or sea service.  After a review of all of the evidence of record, including the Veteran's service personnel records, and his statements and testimony, the Board finds that his military service is consistent with intermittent noise exposure.

Service treatment records reflect that on enlistment examination in January 1973, audiometric testing revealed right ear decibel thresholds of 35, 35, 25 and 25, and left ear decibel thresholds of 25, 30, 15, and 0, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  At the frequency of 1000 hertz, 40 was initially entered but then crossed out for the right ear, and 35 was initially entered but then crossed out for the left ear.  Speech recognition scores were not provided, and a diagnosis of defective hearing was shown.  His physical profile (PULHES) included H-2 (defective hearing).

The Board finds that since hearing loss was noted on the Veteran's enlistment medical examination, the presumption of soundness as to hearing acuity on entry into service has been rebutted, and he had a pre-existing hearing loss disability.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b) .

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  And in that case, 38 U.S.C.A. § 1153  applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability). 

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened). 

The Veteran's initial service connection claim for hearing loss was filed in August 1974.  He asserted that he incurred left ear hearing loss due to the noise from loud guns shooting during boot camp.  He said he fired a M-16 machine gun.  He said he was not given an audiogram upon separation but his hearing was definitely worse than it was before service.

VA audiometric testing was conducted in November 1974, within one year after separation from service, and revealed right ear decibel thresholds of 40, 40, 25, and 20, and left ear decibel thresholds of 30, 25/30, 15, and 10, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  The Veteran complained of difficulty understanding voices, especially male voices.  The diagnostic assessment was bilateral hearing impairment with greater low frequency involvement.

The RO denied the claim in a January 1975 rating decision. 

In an October 1978 claim, the Veteran asserted that he had right ear hearing loss that started in October 1974 during active duty.  The Board observes that his period of active service was from June 1973 to May 1974.  He said he was treated for right ear hearing loss in September 1974 at a VA facility.

In April 1992, the Veteran again requested that his hearing loss claim be reopened. Subsequently, in a December 1992 rating decision, the RO denied the claim. In this regard, the RO noted that the Veteran's available service treatment records were negative for hearing loss.  Additionally, according to a July 1992 VA examination report, the Veteran had a 40 decibel puretone threshold average in the right ear, and a 21 decibel threshold average in the left ear.  Speech recognition score was 92 percent in the right ear, and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  

In June 2008, the Veteran again requested that his hearing loss claim be reopened; this claim is the subject of the instant appeal.  He asserted that his hearing loss began in February 1974 and continued to the present.  He contended that it was caused by exposure to loud firing of the M60 caliber machine gun.

As indicated, defective hearing was shown on the Veteran's service enlistment examination report, and the Veteran essentially maintains that his hearing deteriorated during his active service.  He now contends that he underwent an audiology examination upon service discharge but that his separation examination report has not been located.  

A May 2008 VA progress note reflects that the Veteran presented for enrollment into the VA system, and complained of difficulty hearing, worse in the right ear.  He states that it has been hard to hear for the last few years but it was progressively getting worse.  His employment was in masonry, and he reported that he was exposed to noise from heavy equipment.  The pertinent diagnosis was hearing loss, cerumen right ear.  He was referred for an audiology consultation.

On VA audiology consultation in July 2008, he complained of tinnitus for both ears, and some difficulty hearing.  He reported a history of military noise exposure in the Marines from 1973-74, specifically noise from the M16 machine gun.  He also reported a history of occupational noise exposure during his work in construction.  Audiometric testing was conducted, and the examiner indicated that the test results had poor reliability.  The examiner stated that the Veteran did have some hearing loss but the degree and configuration could not be accurately determined due to inconsistent subjective responses from the patient.  On audiology consult in September 2008, the Veteran was re-tested, and the results showed essentially mild sloping to moderate bilateral sensorineural hearing loss with the right slightly worse than the left.  Hearing aids were provided for both ears.

On VA audiology examination in October 2008,  the Veteran reported military noise exposure to machine guns (M60s), and occupational noise exposure to construction noise.  He also reported recreational noise exposure to motorcycles.  Audiometric testing revealed right ear decibel thresholds of 45, 45, 35, 40, and 40, and left ear decibel thresholds of 35, 30, 25, 25, and 30, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC Test were 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed mild to moderate sensorineural hearing loss on the right, and mild sensorineural hearing loss on the left.  The examiner concluded that the Veteran's bilateral hearing loss was not caused by or a result of military noise exposure.  As rationale, the examiner noted that the Veteran's entrance audiometric examination in January 1973 revealed a mild hearing loss bilaterally, and that a November 1974 VA audiometric test (six months post-separation) revealed a mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left.  The examiner's comparison of the audiometric findings on entrance examination to the findings in November 1974 did not reveal a standard threshold shift in hearing in either ear.  The examiner concluded that his hearing loss was pre-existing when he entered the service and did not change significantly during his active period of service.

In his January 2009 notice of disagreement, and during his personal hearing, the Veteran indicated that the social security number he was given during service is different from the one given to him after service.  

In his January 2010 VA Form 9, the Veteran reported that although it was recorded that he suffered from a little hearing loss at service entry, it was not enough to disqualify him from service.  He asserted that the audiogram taken at his discharge showed an increase in hearing loss values in both ears, and that he was subjected to high decibel levels from small arm fire and machine guns during service.  He asserted that noise exposure during service aggravated his hearing loss. 

At his Board hearing, the Veteran testified that he was treated in service for hearing loss and was medically discharged partly because of his hearing loss, and that his social security number during service was different than the one used after service.  
At his request, an additional attempt was made to obtain additional STRs.
A response was received from the NPRC in August 2012, which included a December 1974 memorandum from the Commanding Officer of E Company, a copy of a card dated in December 1974 and a memorandum dated in December 1974 stating that he was released from service in May 1974 without physical examination.
 
In May 2013 the Veteran submitted a buddy statement from an individual who reportedly served at the same time of the Veteran and noticed that the Veteran's hearing worsened from the time of entry into service until the time of separation.

On VA audiology examination in December 2013, the examiner reviewed the Veteran's claims file, medical records, and the recently submitted buddy statement.  Audiometric testing revealed right ear decibel thresholds of 60, 50, 50, 50 and 60, and left ear decibel thresholds of 40, 40, 35, 45 and 50, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear.  When asked if there was a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for each ear, the examiner responded in the negative.  The examiner opined that the Veteran's hearing loss was  not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner concluded that his  hearing loss was pre-existing when he entered the service and did not change significantly during his active period of service. 

The Veteran reported military noise exposure to machine guns (M60s), and denied occupational noise exposure, but the examiner noted that he worked in construction. The Veteran denied recreational noise exposure.  The examiner noted that the Veteran's MOS of infantryman carried a high probability for noise exposure.  His January 1973 enlistment audiogram revealed a mild hearing loss bilaterally, and a VA audiogram dated in November 1974 (6 months post-separation) revealed a mild sensorineural hearing loss bilaterally.  The examiner stated that Department of Defense criteria for standard threshold shift (STS) is a shift of 15 dB or greater at 1000, 2000, 3000, or 4000 Hz, or a shift of 10 dB or greater in the average across 2000, 3000, and 4000 Hz, in either ear.  The examiner stated that a comparison of the entrance audiogram to the November 1974 audiogram did not reveal a standard threshold shift in hearing in either ear.

The examiner also summarized VA treatment records and examination reports.  The examiner opined that hearing loss existed prior to service and was not aggravated beyond the normal progression during service.  The examiner concluded that the Veteran's hearing loss was pre-existing when he entered the service and did not change significantly during his active period of service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted or made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

After a review of all of the evidence of record, the Board finds that the evidence shows that the Veteran has a current hearing loss disability according to the requirements of § 3.385, but the most probative evidence indicates he had hearing loss in both ears prior to beginning his military service, and that it was not aggravated during or by his service.  This claim therefore must be denied.

The unsubstantiated lay assertions by the Veteran and his buddy of aggravation are insufficient to establish permanent increase in his pre-existing disability.  As mentioned, independent medical evidence is needed to support a finding that his pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson, 7 Vet. App. at 470-471 (1995).

Based on a review of all of the evidence of record, including audiograms prior to and subsequent to his 1973-1974 service, the Board finds that the weight of the medical evidence, including the competent and highly probative medical opinion by the December 2013 VA examiner, shows that the pre-existing bilateral hearing loss did not increase in severity during service since the results of his hearing test shortly after departing the military were no worse than those noted when he began serving.  So considering all of evidence regarding his hearing loss disability, there is no discernible increase in the severity of the hearing loss within the meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  The audiograms, especially, are entitled to a great deal of probative weight in demonstrating there was no increase in severity of the hearing loss during his service, as there was no discernible increase or notable shifts in his puretone thresholds when comparing the results of his hearing evaluations prior to and shortly after the end of his service.  And the VA examiner specifically opined, based on the results of these hearing evaluations, that the pre-existing bilateral hearing loss did not increase during service.

And absent any persuasive evidence of an increase, the presumption of aggravation does not apply, so need not be rebutted.  Furthermore, although he is competent to say he has difficulty hearing, his lay assertions of worsening hearing acuity are outweighed by the medical evidence of record showing no permanent increase in the severity of his hearing loss as a result of his military service.  Moreover, the Board notes that the Veteran has provided conflicting statements as to the extent of his post-service occupational noise exposure, which reduces the credibility of his more recent statements denying such exposure.

Accordingly, as the preponderance of the evidence is against this claim for service connection for bilateral hearing loss, on the basis of aggravation of a pre-existing condition during service, the "benefit of the doubt" rule is not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


